On order of the Court, the application for leave to appeal the October 27, 2015 judgment of the Court of Appeals is considered, and it is granted, limited to the issues: (1) whether this Court’s opinion in In re Hatcher, 443 Mich 426 (1993), was correctly decided in applying the collateral attack rule to bar a challenge to the adjudication as part of an appeal from an order terminating parental rights, notwithstanding the entry of intervening dispositional orders that were appealable of right, see MCR 3.993(A)(1); if not, (2) what must a respondent do to preserve for appeal any alleged errors in the adjudication, and (3) what effect, if any, does a party’s failure to utilize an appeal of right offered under the Court Rules have on that party’s subsequent appeal of that issue, in light of the interests of reasonable finality in child protective proceedings, which intimately involve the interests and well-being of children, while promoting the goal of reconciliation between parents and children.
The Clerk of the Court is directed to place this case on the May 2016 session calendar for argument and submission. Appellant’s brief and appendix must be filed no later than February 10, 2016, and appellee’s brief and appendix, if appellee chooses to submit an appendix, must be filed no later than March 9, 2016.
The State Bar of Michigan, or an appropriate committee of the State Bar authorized in accordance with the State Bar’s bylaws, is invited to file a brief amicus curiae, to be filed no later than March 30,2016. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, to be filed no later than March 30, 2016. Motions to extend the time for the filing of briefs will not be considered.